Case 18-16338        Doc 51     Filed 11/02/18     Entered 11/02/18 12:56:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 16338
         Dexter Saffold

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/07/2018.

         2) The plan was confirmed on 08/09/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 09/17/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16338             Doc 51         Filed 11/02/18    Entered 11/02/18 12:56:03              Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $180.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $180.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $171.90
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                                $8.10
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $180.00

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 American Infosource as agent for        Unsecured          86.93           NA            NA            0.00       0.00
 American InfoSource LP                  Unsecured      1,389.97       2,373.17      2,373.17           0.00       0.00
 Americash Loans                         Unsecured         885.77           NA            NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured      2,725.00         403.96        403.86           0.00       0.00
 Bankcard Services                       Unsecured         635.00           NA            NA            0.00       0.00
 Cardholder Service                      Unsecured      1,264.00            NA            NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,210.01       4,435.01      4,435.01           0.00       0.00
 Comcast                                 Unsecured      1,444.00            NA            NA            0.00       0.00
 Comcast                                 Unsecured         500.00           NA            NA            0.00       0.00
 Consumer Cellular                       Unsecured         332.75        201.60        201.60           0.00       0.00
 CUNA Mutual Group                       Unsecured         450.00           NA            NA            0.00       0.00
 Diversified Consultants                 Unsecured         666.18           NA            NA            0.00       0.00
 Fifth Third Bank                        Unsecured      1,000.00            NA            NA            0.00       0.00
 First Merit Bank                        Unsecured      1,023.00            NA            NA            0.00       0.00
 Geico                                   Unsecured         144.00           NA            NA            0.00       0.00
 Guaranty Bank                           Unsecured         500.00           NA            NA            0.00       0.00
 Hinkley Springs                         Unsecured         350.00           NA            NA            0.00       0.00
 Hover Round Corp                        Unsecured      4,400.00            NA            NA            0.00       0.00
 Huntington National Bank                Unsecured         251.96        251.96        251.96           0.00       0.00
 IL Department of Revenue                Priority       1,101.94            NA            NA            0.00       0.00
 IL Department of Revenue                Unsecured         368.90           NA            NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured      2,475.17         692.26        692.26           0.00       0.00
 Jefferson Capital Systems               Unsecured         106.64           NA            NA            0.00       0.00
 JP Morgan Chase Bank                    Unsecured      1,000.00            NA            NA            0.00       0.00
 JP Morgan Chase Bank NA                 Secured        7,700.00       7,603.41      7,603.41           0.00       0.00
 Meadows Credit Union                    Unsecured      1,445.00            NA            NA            0.00       0.00
 PLS Financial Services                  Unsecured      2,600.00            NA            NA            0.00       0.00
 Pnc Bank                                Unsecured         349.00           NA            NA            0.00       0.00
 Premier Bankcard                        Unsecured         493.54           NA            NA            0.00       0.00
 Pro Investment Realty, LLC              Unsecured           1.00           NA            NA            0.00       0.00
 Quantum3 Group                          Unsecured         287.91        287.91        287.91           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-16338             Doc 51       Filed 11/02/18    Entered 11/02/18 12:56:03                  Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim        Principal       Int.
 Name                                     Class    Scheduled        Asserted      Allowed         Paid          Paid
 Recovery Services Inc.                Unsecured         516.00             NA           NA             0.00        0.00
 Scheck and Siress Prosthetics         Unsecured         207.00             NA           NA             0.00        0.00
 Sprint Corp.                          Unsecured         866.26             NA           NA             0.00        0.00
 Steven T Blum                         Unsecured         620.00             NA           NA             0.00        0.00
 Stuart-Lippman & Associates, Inc      Unsecured         450.00          450.00       450.00            0.00        0.00
 Target National Bank                  Unsecured         150.00             NA           NA             0.00        0.00
 TCF Bank                              Unsecured         228.00             NA           NA             0.00        0.00
 Tech Credit Union                     Unsecured      2,757.90         2,757.90     2,757.90            0.00        0.00
 The Payday Loan Store                 Unsecured      1,445.97              NA           NA             0.00        0.00
 TRS Recovery Services                 Unsecured          63.00             NA           NA             0.00        0.00
 UIC Medical Center                    Unsecured         445.00             NA           NA             0.00        0.00
 University of Chicago Medical Cente   Unsecured         325.00             NA           NA             0.00        0.00
 US Federal Credit Union               Unsecured          75.00             NA           NA             0.00        0.00
 Verizon Wireless                      Unsecured         544.00             NA           NA             0.00        0.00
 walmart                               Unsecured         130.00             NA           NA             0.00        0.00
 Woodforest National Bank              Unsecured         239.00             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal                Interest
                                                                   Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00                 $0.00               $0.00
       Mortgage Arrearage                                             $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                    $7,603.41                 $0.00               $0.00
       All Other Secured                                              $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                   $7,603.41                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                      $0.00                 $0.00               $0.00
        All Other Priority                                            $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                      $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $11,853.67                    $0.00               $0.00


 Disbursements:

           Expenses of Administration                                     $180.00
           Disbursements to Creditors                                       $0.00

 TOTAL DISBURSEMENTS :                                                                                    $180.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16338        Doc 51      Filed 11/02/18     Entered 11/02/18 12:56:03            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
